Title: General Orders, 15 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Monday June 15th 1778.
                        Parole Bohemia—C. Signs Boston. Bolton—
                        
                    
                    ’Till the duties of the office of Inspector General shall be defined and fixed by Congress, the Commander in Chief thinks proper to establish the following Plan.
                    The Functions of it are to comprehend the instituting a System of rules and regulations for the Exercise of the Troops in the Manual and Manœuvres, for their formation, for the purposes of Exercise on Guards and on detachments and for Camp and Garrison duty, by which is to be understood whatever relates to the service of Guards, the ordinary routine of duty in, and the internal Police of, Camps and Garrisons; In the execution of which Rules and Regulations, the Inspector General and his Assistants shall be employed as hereafter specified.
                    All Rules and Regulations shall first be approved and authorized by the Commander in Chief and either published in general orders or otherwise communicated thro’ the Adjutant General, from whom the Division and Brigade Inspectors will receive them and communicate them to the Major Generals and Brigadiers and to their respective Divisions and Brigades.
                    The Major Generals will exercise their respective Divisions agreeable to the Rules and Regulations so established; The Brigadiers their Brigades; the Colonels their Regiments, or in the absence of either the Officer present next in Command—The Division and Brigade Inspector will assist in the execution under the immediate orders of the Major Generals, Brigadiers and Colonels Commandant.
                    The Major Generals shall make such dispositions as they think proper for grand Manœuvres in their own Divisions and the Brigadiers in their own Brigades, conforming exactly to the general Principles of Manœuvres which shall be established.
                    Grand Manœuvres will be occasionally executed by the Inspector General with particular Brigades or with detachments from the line, of which previous Notice will be given in General Orders and of the Corps which are to perform them.
                    The Inspector General will occasionally attend the Troops while exercising—His directions relative to the Exercise and agreeable to the  rules laid down are to be observed by every Officer of inferior Rank who may command.
                    When any new Manœuvre is to be introduced it is in the first Instance to be performed by the Division or Brigade Inspector after which the Brigadier or Coll will take the Command.
                    Each Division Inspector shall attend his Major General when he is of the day and under his directions assist the Field Officers of the day in examining whether the duty of the guards is performed according to rule.
                    Each Brigade Inspector shall likewise attend his Brigadier when he is of the day for the same Purpose.
                    On the daily Parade of the Guards the Inspector General, if present, or the Sub-Inspector of the day is to exercise the Parade under the Orders of the Major General of the day.
                    The Division and Brigade Inspectors are immediately to furnish their respective Major and Brigadier Generals with all the Regulations which have been heretofore made.
                    The General reminds the Army of former Orders to be in constant readiness to march.
                    Captain Smith Brigade Inspector in Genl Varnum’s Brigade is appointed Brigade Major in the same and is to do duty in both Capacities.
                    Two men are wanting who understand smelting of lead—The Officers will make Enquiry among their soldiers and if they find any who will answer the Purpose they are desired to send them to the Orderly-Office immediately—Very good Encouragement will be given to such men.
                